TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-05-00832-CR


Alex Garcia, Appellant

v.


The State of Texas, Appellee





FROM THE COUNTY COURT OF SAN SABA COUNTY

NO. 6,856, HONORABLE BYRON THEODOSIS, JUDGE PRESIDING



O R D E R
PER CURIAM
Appellant Alex Garcia failed to appear at the hearing ordered by this Court pursuant
to rule 38.8.  See Tex. R. App. P. 38.8(b)(2).  Garcia's counsel told the trial court that Garcia intends
to pay for the record--which is long overdue--and pursue the appeal.  The trial court determined
that Garcia wishes to pursue the appeal, Garcia is not indigent, and Garcia's retained counsel has not
abandoned the appeal.
This appeal will be submitted for decision without a reporter's record unless
satisfactory arrangements for payment are made with the court reporter no later than September 29,
2006.  See Tex. R. App. P. 37.3(c).  Under these circumstances, counsel's brief will be due no later
than October 23, 2006.
It is ordered September 18, 2006
Before Justices B. A. Smith, Pemberton and Waldrop
Do Not Publish